Citation Nr: 0939683	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-27 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of 
fractured left femur, to include whether the claim may be 
granted.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability, 
also claimed as secondary to residuals of fractured left 
femur, to include whether the claim may be granted.

3.  Entitlement to service connection for a left knee 
disability, to include claimed as secondary to residuals of 
fractured left femur.

4.  Entitlement to service connection for an acquired mental 
disorder, claimed as depression and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1973 to January 
1974.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which denied service connection for 
an acquired psychiatric disorder and a left knee disability 
and declined to reopen claims for service connection for 
residuals of a left femur fracture and for a back disorder.  

In a June 2006 statement of the case, the RO reopened the 
claims for service connection for the left femur and back and 
denied the claims on the merits.  Notwithstanding the RO's 
action, the Board must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  Claims for service connection for residuals of a left 
femur fracture and for a back condition were denied by rating 
decision in July 1996, and the Veteran did not appeal.  

2.  Evidence added to the record since the July 1996 rating 
decision is not material to the issues of service connection 
for residuals of a left femur fracture or for a back 
condition and does not raise a reasonable possibility of 
substantiating the claims.  

3.  A left knee disorder was not incurred or aggravated in 
service and is not shown to be otherwise related to service, 
to include as secondary to a service-connected condition.  

4.  An acquired psychiatric disorder did not manifest in 
service and has not been shown to be otherwise related to 
service.  


CONCLUSIONS OF LAW

1.  The July 1996 rating decision denying service connection 
for residuals of a left femur fracture and for a back 
condition is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2009).

2.  Evidence received since the final July 1996 rating 
decision is not new and material, and the claims are not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  A left knee disorder was not incurred in or aggravated by 
active service and is not proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2009).

4.  The criteria for service connection for an acquired 
psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The Veteran is seeking to reopen previously denied claims for 
service connection for leg and back injuries.  For claims to 
re-open, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The notice letter must describe what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in June and December 2003.  Complete notice was 
sent in October 2004 and March 2006, and the claims were 
readjudicated in the June 2006 statement of the case.  
Mayfield, 444 F.3d at 1333.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  The Veteran 
reported that he received mental health treatment at a VA 
medical facility (VAMC) in Sheridan, Montana.  After an 
extensive search, which is documented in the claims folder, 
the RO determined that no records from that facility were 
unavailable.  The Veteran was informed that the records could 
not be located and asked to submit any records in his 
possession, but he did not respond.  Accordingly, VA has 
satisfied its duty to assist the Veteran in this regard.  

All records relevant to the issues on appeal that are known 
and available have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  VA has substantially complied with the notice and 
assistance requirements and the appellant is not prejudiced 
by a decision on the claim at this time.

New and Material Evidence

The Veteran is seeking service connection for residuals of a 
fractured left femur which existed prior to service and which 
he contends was permanently aggravated by service.  He is 
also seeking service connection for a back disability, which 
he believes arises from his left leg condition.  The 
Veteran's original claims for service connection for these 
disabilities were denied by a rating decision in July 1996, 
because the evidence did not establish that his pre-existing 
leg condition had worsened during service or that an 
associated back disability existed during or after service.  
He was notified of the decision and his right to appeal.  He 
did not file an appeal, and the decision became final at the 
end of the statutory time limit.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  Consequently, the Veteran's claims for 
service connection for left femur fracture and a secondary 
back disability can only be reopened if new and material 
evidence has been submitted since the last prior final 
decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

The evidence of record at the time of the July 1996 decision 
consisted of the Veteran's service treatment records, 
outpatient treatment records from a private hospital dated 
between May 1986 and May 1987, and a letter from a private 
medical clinic indicating that no records were available.  
Relevant evidence that has been associated with the claims 
folder since that rating decision includes the Veteran's 
service personnel records; VA outpatient treatment records 
dated between May 1998 and November 2005; private treatment 
records dated between August 1968 and October 1976, 
indicating that the Veteran did not have a back disability; 
an August 2003 letter from the Veteran's ex-wife stating that 
he complained of leg and back pain in service; the report of 
a VA examination conducted in March 2007; and several 
statements from the Veteran.  

After carefully reviewing the relevant evidence, the Board 
concludes that the Veteran's claim for service connection for 
residuals of a left femur fracture and a secondary back 
disability cannot be reopened.  The Veteran's 1996 claim for 
service connection was denied because there was no evidence 
that his pre-existing left femur fracture was permanently 
aggravated in service.  None of the recently obtained 
evidence indicates that the Veteran's pre-existing condition 
was aggravated in service.  On the contrary, the VA examiner 
who assessed the Veteran's orthopedic conditions in March 
2007 expressly concluded that his left femur was not 
permanently aggravated during service beyond what would 
normally be expected.  She further opined that the cumulative 
demands of the Veteran's post-service work history as a 
laborer and a bartender "would exceed any cumulative strain 
which may possibly have occurred in service."  Therefore, 
this evidence does not raise a reasonable possibility of 
substantiating the claim, and the claim may not be reopened.

Service connection for a back disability was denied in 1996 
because there was no evidence that a back disability existed 
either in service or afterward.  The record indicates that 
the Veteran was diagnosed with degenerative joint disease of 
the lumbar spine during the March 2007 VA examination.  This 
evidence is new, in that it was not previously considered by 
the RO, and it establishes that the Veteran in fact has a 
back disability.  However, the examiner stated that it is 
more likely than not that this condition is the result of the 
Veteran's pre-existing left femur injury and not due to any 
service-related injury or strain.  As noted, service 
connection is not in effect for a left femur injury; 
therefore secondary service connection is not available for 
any disability arising from the left femur injury.  Further, 
evidence that is unfavorable to the appellant's case and 
which supports the previous denial cannot trigger a reopening 
of the claim.  See Villalobos v. Principi, 3 Vet. App. 450 
(1992).  Thus, the new evidence is not material because it 
does not raise a reasonable possibility of substantiating the 
claim for service connection.  Accordingly, the claim may not 
be reopened.

As evidence that is both new and material has not been 
submitted, the claims for service connection for residuals of 
a left femur fracture and for a secondary back disability may 
not be reopened.

Service Connection for a Left Knee Disability

The Veteran is seeking service connection for a left knee 
disability. Service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. § 1110.  That an injury or 
disease occurred in service is not enough; there must be a 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In the present case, the service treatment records are 
entirely silent as to any complaints or treatment for a left 
knee disorder.  The Veteran did not report any knee problems 
during his separation examination in November 1973, and no 
knee disorders were noted.  Following discharge from service, 
the first treatment for left knee pain is seen in May 1987, 
more than 14 years after separation, when demineralization 
was detected in the distal femur and proximal tibia and 
fibula.  In May 2003, degenerative joint disease of the left 
knee was confirmed by x-ray evidence.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, weighs against a 
finding of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Moreover, no medical evidence 
causally relates the Veteran's left knee disorder to active 
service.  For these reasons, a grant of direct service 
connection is precluded.


The Veteran contends that his current left knee disability 
arises from his left femur fracture.  He was afforded a VA 
orthopedic examination in May 2007, in which the examiner 
diagnosed degenerative joint disease of the left knee and 
opined that this condition is more likely than not related to 
his left femur disability.  

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury, or that 
service-connected disease or injury has chronically worsened 
the non-service-connected disability for which service 
connection is sought. 38 C.F.R. § 3.310(a).  As discussed 
above, service connection for the Veteran's left femur 
disability has been denied.  Because the underlying 
disability is not service-connected, there is no legal basis 
for granting the claim of service connection for a left knee 
disability on a secondary basis.  Therefore, as a matter of 
law, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 
426 (1994). 

Acquired Psychiatric Disorder

The Veteran is seeking service connection for an acquired 
psychiatric disorder, also claimed as anxiety and depression, 
which he contends began in service.  He states that his 
condition began when his wife divorced him and has 
progressively worsened to the present time.  

Service personnel records indicate that the Veteran was given 
a mental status evaluation in November 1973, in connection 
with disciplinary proceedings involved in his separation from 
service.  He was found to have no significant mental illness 
and to be mentally responsible.  Service treatment records 
indicate that he reported experiencing depression or 
excessive worry during his separation physical examination in 
November 1973.  The examiner noted that the Veteran reported 
he had "always worried."  

VA treatment records indicate that the Veteran was first 
diagnosed with depression in September 2003.  He was 
prescribed medication and underwent regular mental health 
counseling through September 2005, during which he 
consistently reported low mood and insomnia.  He was 
diagnosed with bipolar disorder and alcohol abuse.  The notes 
do not reflect that the VA providers associated the Veteran's 
condition with his military service.  

The Veteran was afforded a VA mental health evaluation in 
October 2006.  The Veteran reported that he had tended to 
worry throughout his life, beginning in childhood and 
continuing into service and beyond.  The examiner noted that 
his sleep disturbance appears to be secondary to his 
excessive worrying.  The examiner diagnosed general anxiety 
disorder and dysthymic disorder.  He noted that, while there 
are symptoms of depression, these were partially controlled 
with medication.  The examiner concluded that the Veteran's 
psychological disorders are less likely than not related to 
his service, since there was no record of treatment in 
service and the Veteran had not sought treatment before 2002.  

Based on the foregoing evidence, the Board concludes that 
service connection is not warranted for an acquired 
psychiatric disorder.  Although the Veteran reports that he 
has worried excessively throughout his life, the Board notes 
that no psychiatric disorder was diagnosed in service or for 
many years thereafter.  The Veteran does not report 
continuous symptoms such as depressed mood and sleeping 
problems since service.  Furthermore, there is no competent 
medical evidence relating the claimed condition to his 
service.  As there is no evidence that a psychiatric disorder 
began during or because of service, service connection must 
be denied.  






	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has not been received to reopen 
claims for service connection for residuals of a left femur 
fracture or a secondary back disability, and the claims are 
not reopened.

Service connection for a left knee disability, to include as 
secondary to residuals of left femur fracture, is denied. 

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


